Citation Nr: 1111172	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  The Board remanded the case in January 2010, and it has since been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the case in January 2010 at which time it was noted that the Veteran had designated a specific individual, T. P., of the Vietnam Veterans of America as his accredited representative in an August 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  There was no indication at that time that Vietnam Veterans of America had withdrawn as his representative in accordance with 38 C.F.R. § 20.608 (2010).  However, the Board observed that the Veteran's representative had not conducted a review of the case.   In particular, it was noted that a VA Form 646 had not been associated with the claims file.  Indeed, a National Service Officer from Vietnam Veterans of America submitted a letter in December 2009 requesting that the claim be sent to T. P. for further action as the appointed service representative. 

Following the January 2010 remand, the RO associated a February 2010 memorandum with the claims file indicating that T.P. is no longer a representative for the Vietnam Veterans of America and that she is now an accredited representative.  However, the RO noted that the Veteran had not submitted a valid VA Form 21-22a for T.P. acting as an agent on his behalf.  As such, the RO concluded that the Veteran's representative would be the Vietnam Veterans of America.  Nevertheless, the RO stated that notification had been received from the Vietnam Veterans of America indicating that they did not hold the power of attorney for the Veteran.  In addition, it was noted that neither the T.P. nor the Vietnam Veterans of America were located at the Indianapolis RO, and therefore, a review by the local representative was not possible.  

The Vietnam Veterans of America also submitted a letter in February 2011 stating that they do not have a power of attorney for the claim.  It was noted that the Veteran had appointed T.P as his representative and that the claim should routed to her for further action.

While the Board regrets that a remand will further delay a final decision in this case, it finds that such action is necessary to ensure that the Veteran is afforded full due process of law.  To date, he has not been notified of the status of his representation or of his options.  Indeed, he has never been informed that T.P is no longer with the Vietnam Veterans of America and that the organization does not consider itself to be his representative.  

The Board had specifically remanded the case to provide the Veteran's local representative the opportunity to review the claims file and prepare a VA Form 646 or written argument in lieu thereof.  The Board also stated that the RO should conduct any other development as may be indicated following the response received as a consequence of such action.  However, upon clarifying the status of the Veteran's representation, no further action was taken to contact and advise the Veteran.

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   Therefore, the Board finds that a remand is necessary for the purpose of informing the Veteran of the status of his representation, advising him of his options, and affording his local representative, if any, the opportunity to complete a review of the case.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED to for the following action:

1.  The RO should send the Veteran a letter informing him of the current status of his representation.  He should be notified that T.P. is no longer with Vietnam Veterans of America and that neither entity is located at the Indianapolis RO.  He should also be advised of his options regarding representation, to include representing himself and appointing a Veterans Service Organization, private attorney, or agent.

2.  If the Veteran elects a local representative, the RO should provide that representative the opportunity to review the claims file and prepare a VA Form 646 or written argument in lieu thereof.

3.  The RO should conduct any other development as may be indicated following the response received as a consequence of the actions taken in the preceding paragraphs.  If additional development is considered necessary, it should be undertaken, and when completed, the case should be reviewed by the RO on the basis of additional evidence, and the Veteran and his representative should be furnished a Supplemental Statement of the Case if the benefit sought is not granted and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


